Title: To Thomas Jefferson from John Barnes, 28 September 1802
From: Barnes, John
To: Jefferson, Thomas


          
            Sir
            George Town 28 Sepr. 1802
          
          My last dispatch of the 24th. I perceived the next day had not been forwarded ⅌ that Evening’s mail—in the supposition of the office keeper that only Tuesdays mail, convey’d letters to Charlottesville—of course, I received them back, supposing your return here would be in a few days.—when yesterdays mail handed me your favr: same date—inclosing E. Lanhams letter on Accot. of Mr Oldhams $80 note—
          It was, with some difficulty I could learn the parties & particulars—it seems the suit against Lanham—on Accot. of Mr Oldham, is yet depending: but it also appears that the Court—which by Lanham’s letter, was to set next Mo. will not commence untill decr: or Jany—
          Mr Morse the attorney, who holds the note, is absent, & not expected to return under a fortnight. of course it can be adjusted without further exps. save the Int.—
          I purposely called to see Mr LeMaire on Saturday—he is almost perfectly recovered & Doctr Gantt assures. Sir presuming you will not leave Monticello before the 3d. or 4th Octr. I have ventured to send forward by this mail my former letter & papers as well, mine to Mr Short with inclosures &c.
          I am Sir, most Respectfully Your Obed. H Servt.
          
            John Barnes
          
        